758 N.W.2d 571 (2008)
Rose GAGGO, Individually and as Next Friend of Andrew Gagoo, Plaintiff-Appellee,
v.
McKinley KENNEDY, a/k/a Ken Kennedy, and Kim Jacobs-Kennedy, a/k/a Kim Jacobs, a/k/a Kim Kennedy, as parents of Keenan Kennedy, Defendants-Appellants, and
Lisa Hinchman, Defendant.
Docket No. 137200. COA No. 278607.
Supreme Court of Michigan.
December 30, 2008.

Order
On order of the Court, the application for leave to appeal the July 22, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.